Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the claims as follows:
Cancel claims 9-16.

Authorization for this examiner’s amendment was given in a telephone interview with Olga Katsnelson on 5/20/2021.











Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Voges et al (US 2015/0270506) for the following reasons:

Voges et al discloses an organic electroluminescent device comprising an anode, cathode, an emitting layer between the anode and cathode, and hole transport layers (disclosed as: A’ A, B, and C) arranged between the anode and the cathode. The hole transport layer (B) is arranged on the cathode side of hole transport layer (A) and hole transport layer (C) is arranged on the cathode side of hole transport layer (B); hole transport layer A’ is found between the anode and hole transport layer A. The reference further discloses that hole transport layer A comprises a single compound, while layer A’ comprises a p-dopant, i.e. an electron-acceptor compound and a hole transport material. The reference discloses that the device comprises at least one hole transport layer A. Thus, the disclosure of the reference encompasses two (2) hole transport layers, i.e. A’ and A, as well as three (3) hole transport layers, i.e. A’, A, and A. 
From the above, device of the reference possesses the following hole transport layers:

Anode / A’  - hole transport material + electron acceptor dopant / A1 – electron transport material / A2 – electron transport material / B / C / emitter layer.

In the above:
i)	hole transport layer (A’) corresponds to the recited anode-side hole transport layer comprising a hole transport material and a p-dopant compound

	iii)	hole transport layer A2 corresponds to the recited emission layer-side hole transport layer consisting of a hole transport material.

In the device of the reference transport layers B and C are found between the emitter layer and electron transport layer A2.  Claim 1 as amended recites an organic electroluminescent device comprising an anode, an emission layer and three (3) hole transport layers (HLTs), i.e. an anode-side hole transport layer, a middle hole transport layer, and an emission side hole transport layer. The anode-side hole transport is directly adjacent the anode; the middle hole transport layer is directly between the anode-side hole transport layer and the emission layer-side hole transport layer; and the emission layer-side hole transport layer is between the middle hole transport layer and the emission layer, where the emission layer-side hole transport layer is directly adjacent to the emission layer. Accordingly, the claim recites the following layers:

Anode / anode-side transport layer / middle hole transport layer / emission-side hole transport layer / emission layer.
	
The arrangement of hole transport layers in claim 1 exclude the presence of additional hole transport layers. As discussed above Voges discloses a device comprising hole transport layers B and C between hole transport layer A2 and the emitter layer. Accordingly, the reference discloses a device comprising an arrangement of hole transport layers outside the scope of the present claims and therefore does not disclose or suggest the device as required by the claims.

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.